

Exhibit 10(h)(v)


FIRST AMENDMENT TO APPENDIX F TO THE
NORTHROP GRUMMAN SUPPLEMENTAL PLAN 2
CPC SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM


This amendment to Appendix F to the Northrop Grumman Supplemental Plan 2, CPC
Supplemental Executive Retirement Program (the "Program"), amended and restated
effective as of January 1, 2012, is intended to merge the Program into the
Northrop Grumman Master Inactive Nonqualified Plan.


This amendment is effective as of midnight on December 30, 2019 and adds a
second introductory paragraph before Section F.O I to read as follows:


"The Program was merged into the Northrop Grumman Master Inactive Nonqualified
Plan as a Component Plan effective as of December 31, 2019. Notwithstanding the
foregoing, cross-references within the Program to the Northrop Grumman
Supplemental Plan 2 (the "Plan") or other referenced plan continue to apply for
purposes of determining the amount and form and timing of benefits that accrued
under the Program."


* * *


IN WITNESS WHEREOF, this Amendment is adopted and executed by the undersigned
duly authorized officer on the 17th day of December, 2019.


NORTHROP GRUMMAN CORPORATION


By: /s/ Ann Addison
Ann Addison
Corporate Vice President & Chief Human Resources Officer


